308 S.W.3d 786 (2010)
Willie R. JACKSON, Appellant,
v.
MISSOURI BOARD OF PROBATION & PAROLE, Respondent.
No. WD 70985.
Missouri Court of Appeals, Western District.
May 4, 2010.
Willie R. Jackson, Jefferson City, MO, Appellant, pro se.
Chris Koster, Attorney General, Stephen D. Hawke, Assistant Attorney General, Jefferson City, MO, for respondent.
Before Division II: MARK D. PFEIFFER, Presiding Judge, and VICTOR C. HOWARD and ALOK AHUJA, Judges.

Order
PER CURIAM:
Willie R. Jackson appeals the judgment of the Circuit Court of Cole County dismissing his Petition for Administrative Review and Trial De Novo, in which Jackson sought judicial review of the decision of the Missouri Board of Probation and Parole denying parole to Jackson. We affirm in this per curiam order. Rule 84.16(b).